Citation Nr: 1528532	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a left knee disorder. 

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from September 1988 to January 1989 and a period of active duty from August 1989 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In response to the February 2011 rating decision, the Veteran filed a timely notice of disagreement (NOD) for the issues of:  1) service connection for a low back disorder; 2) service connection for a left elbow disorder; 3) service connection for sleep apnea; 4) service connection for a left shoulder disorder; 5) service connection for a right ankle disorder; 6) service connection for acute tonsillitis; and 7) service connection for chronic fatigue syndrome.  See August 2011 NOD.  However, in a September 2011 statement, the Veteran withdrew all issues noted in his NOD with the exception of his claims for service connection for sleep apnea and a low back disorder.  38 C.F.R. § 20.204.  Thus, these other issues are no longer on appeal.  The Veteran also clarified that he wished to appeal his claim to reopen the issue of service connection for a left knee disorder.  See September 2011 Statement in Support of Claim.  

The Board notes that the RO later granted the Veteran's claim regarding sleep apnea in a March 2012 rating decision.  Therefore, the issue is also no longer on appeal.

The Board additionally notes that an October 2014 statement of the case (SOC) was issued for the Veteran's claim to reopen the issue of service connection for a right knee disorder.  Rather than perfecting his appeal for this issue, the Veteran also withdrew the issue from consideration in a December 2014 statement.  38 C.F.R. § 20.204.  As such, that issue no longer remains on appeal.

Although the RO has reopened the claim of service connection for a left knee disorder and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the matter has been characterized as noted on the title page of this decision.

The Veteran testified before a Decision Review Officer (DRO) at a December 2011 hearing and before the undersigned Veterans Law Judge at an April 2015 video conference hearing.  A transcript of the DRO hearing is in the paper claims file, and a transcript of the videoconference hearing is associated with the Veterans Benefits Management System (VBMS) file.

In addition to the paper claims file, the Veteran's Virtual VA and VBMS paperless claims files were reviewed for this appeal.  The VBMS file contains a December 2014 Statement in Support of Claim as well as the April 2015 hearing transcript.  A review of the Virtual VA file reveals VA treatment records dated from June 1998 to August 2013; however, these records were considered by the RO in the June 2014 supplemental statement of the case (SSOC).  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.

The merits of the claim for service connection for a left knee disorder and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a July 1993 rating decision, the RO denied the Veteran's claim for service connection for a left knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of the decision.

2.  The evidence received since the July 1993 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision, which denied a claim for service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received since the July 1993 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim for service connection for a left knee disorder in a July 1993 rating decision.  In that decision, the RO noted that the Veteran was seen for a complaint of knee pain in service, but the service treatment records did not indicate that there was any evidence of arthritis.  A VA examination was later performed, and the examiner rendered a diagnosis of arthritis based on the history provided by the Veteran; however, the RO noted that there was no x-ray, lab testing, or objective symptomatology.  The Veteran had also failed to report for a VA examination in November 1992, and the RO noted that there was no evidence of a chronic left knee disability related to his military service.

The Veteran was notified of the July 1993 rating decision and his appellate rights in August 1993.  However, he did not file a notice of disagreement.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the July 1993 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

At the time of the July 1993 rating decision, the evidence of record included service treatment records dated from August 1989 to May 1992, the Veteran's June 1992 claim, a September 1992 VA examination, and a November 1992 VA treatment record.  In his June 1992 claim, the Veteran stated that the he had arthritis in his left knee that began in December 1990 as a result of the walking and running that he performed during service.  A July 1991 service treatment record noted that the Veteran had arthritis pain in his left knee that had been present for 6 months after he was initially diagnosed with arthritis in the Persian Gulf.  The record indicated that some of the Veterans service treatment records were unavailable at that time, but the assessment noted that the available records did not show a history of arthritis.  In addition to this observation, the assessment stated that the Veteran had arthritis.  On his March 1992 Report of Medical History, the Veteran reported swollen or painful joints and stated that he experienced left knee pain both during and after his deployment to the Middle East.  The September 1992 VA examination report documented the Veteran's statements that he was diagnosed with arthritis during service after his left knee was x-rayed.  Although no x-ray was obtained during the examination, the examiner diagnosed the Veteran with mild rheumatoid/degenerative arthritis in his left knee.  A November 1992 VA treatment record later stated that the Veteran failed to report for a subsequent VA examination.

The evidence submitted since the July 1993 rating decision includes the April 2015 hearing transcript; the Veteran's statements; the Veteran's November 2009 claim; VA treatment records; a July 1995 Persian Gulf War screening examination; and a December 2011 DRO hearing transcript.  In his November 2009 claim, the Veteran contended that his left knee disorder had its onset in May 1992.  In the July 1995 Persian Gulf War examination, the Veteran circled "leg" in response to the provided choices for medical problems.  During his December 2011 hearing, the Veteran testified that he fell during service and landed on his left knee.  See Hearing Transcript, page 4.  The VA treatment records document the Veteran's complaints of left knee pain and his reported history that the pain had been continuous since service.  In June 2012, an x-ray of the Veteran's left knee revealed mild arthritis and joint effusion.

The Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a left knee disorder.  The June 2012 VA treatment record indicates that the Veteran has a current diagnosis of arthritis that has been confirmed with x-ray evidence, a basis upon which his previous claim for service connection was denied.  This record qualifies as new evidence, and the credibility of this medical determination is presumed for purposes of reopening the claim.  In addition, this evidence, along with the Veteran's complaints of knee pain during service and his report of continuous symptoms of left knee pain since service, raise a reasonable possibility of a relationship between the Veteran's left knee disorder and his period of active service.  Thus, the Board finds that the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.

ORDER

The claim of entitlement to service connection for a left knee disorder is reopened; the claim is granted to this extent only.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a left knee disorder.  His VA treatment records reflect that he has been diagnosed with arthritis in his left knee.  See June 2012 VA treatment record.  In addition, the Veteran complained of left knee arthritis pain during service and reported that he was diagnosed with arthritis while serving in the Persian Gulf.  See July 1991 service treatment record.  Although the service treatment records do not show a confirmed diagnosis of arthritis, the Veteran did report left knee pain on his March 1992 Report of Medical history.  In addition, the Veteran stated that he has experienced continuous symptomatology since his time in service, and he testified that he fell on his left knee during service.  See October 2011 VA treatment record, December 2011 Decision Review Officer Hearing Transcript, page 4.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

In regards to the claim for service connection for a low back disorder, the Veteran has indicated that his low back disorder began during his service in the Persian Gulf.  See April 2015 Hearing Transcript, page 14.  In particular, he stated that he lifted heavy equipment in service, and he asserted that his military duties and running caused his back problems.  He has also reported having current back symptoms.  Therefore, the Board finds that a VA examination and medical opinion are needed.  McLendon, 20 Vet. App. at 81-82.

In addition, the record shows that the Veteran receives treatment from the VA Health Care Upstate New York System.  Updated treatment records should be obtained on remand

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee or low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA Health Care Upstate New York System dated since May 2013.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left knee disorder that manifested during active service or arthritis that manifested to a compensable degree within one year of separation.  He or she should also state whether it is at least as likely as not that the left knee disorder is otherwise related to an event, injury, or disease incurred during active duty service, including any symptomatology and running therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering this opinion, the examiner should consider:  1) the July 1991 service treatment record that documented the Veteran's reports of having arthritis pain in his left knee that had been present for 6 months after he was initially diagnosed with arthritis in the Persian Gulf; 2) the March 1992 Report of Medical History in which the Veteran reported swollen or painful joints and stated that he experienced left knee pain both during and after his deployment to the Middle East; 3) the Veteran's testimony during the December 2011 Decision Review Officer hearing that he fell on his left knee while running during service; 4) the Veteran's testimony during the April 2015 Board hearing that he ran 12 miles a week and that his knees buckled from these efforts at one point; 5) the June 2012 VA x-ray of the left knee that found mild arthritis and joint effusion.; and 6) the July 2013 MRI of the left knee that showed tricompartmental degenerative joint disease and medial collateral ligament (MCL) strain.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders that have been present at any point since the Veteran filed his claim or within close proximity thereto.  

For any identified diagnosis, the examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that the low back disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein and the Veteran's military duties, running, and lifting in service.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

In rendering an opinion, the examiner should consider the following:  1) the Veteran's testimony during the April 2015 hearing that he carried 75 to 150 pounds of equipment during service and that he aggravated his back by running for cover from a scud missile in the Persian Gulf; 2) the November 1994 service treatment record in which the Veteran complained of low back pain; 3) the November 1994 x-ray of the lumbosacral spine that showed no significant radiographic abnormal changes; 4) the April 2002 VA treatment record that noted the Veteran's complaints of low back pain after lifting boxes, stated that he had no history of trauma, and found that he had back strain; 5) the Veteran's history of Arnold-Chiari malformation, syringomyelia, syringobulbia, and cervical radiculopathy.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


